Citation Nr: 0325658	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a left 
wrist injury.

4.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

The veteran failed to appear at a scheduled hearing at the 
Seattle RO before a Veterans Law Judge.  Good cause having 
been shown for the failure to appear, the RO rescheduled the 
hearing, but the veteran failed to appear at the rescheduled 
hearing as well.  Under these circumstances, the Board finds 
that the veteran's hearing request has been withdrawn.  
38 C.F.R. § 20.702(d) (2002).         


REMAND

Following a review of the record, the Board finds that a 
remand is required for compliance with the duty to assist and 
to ensure that there is a complete record upon which to 
decide the veteran's claims.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In a VA Form 21-4138, Statement in Support of Claim, 
received in May 1998, the veteran indicated that he had 
medical records with "Blue Cross Blue Shield."  Although 
the RO conducted appropriate development from several 
statements made by the veteran, no such development was 
afforded to the above statement.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In reviewing the record, the Board notes that VA 
conducted an examination in April 1997, which included a 
diagnosis of trauma to T12-L1 with multilevel degenerative 
joint disease.  The service medical records include a 
notation in June 1973 of low back pain with spasms and a July 
1973 diagnosis of "severe back strain" requiring bed rest.  
With competent evidence of in-service and current diagnoses 
of a back disability, albeit approximately 24 years apart, 
the Board finds that a medical examination that includes a 
nexus opinion is warranted.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated or evaluated him for his claimed  
back, left knee, left wrist, and right foot 
disabilities subsequent to his active 
service.  Obtain records from each health 
care provider the veteran identifies.

2.  In addition to any records identified 
above, make arrangement to obtain the 
veteran's medical records from "Blue Cross 
Blue Shield."

3.  Thereafter, the RO should schedule the 
veteran for a VA spine examination for the 
purpose of determining the nature and 
etiology of any back disability that may be 
present.  Any indicated tests should be 
accomplished.  The claims file must be made 
available to the examiner; the clinician 
should indicate in the examination report 
that the claims file was reviewed.  Following 
a review of the claims file and the clinical 
evaluation, the clinician should opine 
whether it is as least as likely as not (50 
percent or more likelihood) that any current 
back disorder that may be present began 
during or is causally related to any incident 
of active service, to include trauma.  In 
rendering the opinion, the examiner is 
directed to the June/July 1973 service 
medical records documenting back pain and 
spasms and a diagnosis of severe back strain.  
A rationale for any opinion expressed should 
be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If any 
of the decisions with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




